DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 02/25/2022. Presently, claims 1-10 and 16-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite: A gaming system comprising: a housing comprising an access door; a security monitoring circuit supported by the housing and configured to monitor the access door; a power distribution component supported by the housing and configured to supply power to a component of the gaming system; a plurality of output devices comprising a display device supported by the housing, a player tracking display supported by the housing, and a speaker supported by the housing; a sound card supported by the place a wager on and initiate a play of a wagering game responsive to receipt of a game-initiation input, the credit balance decreasable by the wager, the wagering game associated with a paytable comprising multiple different winning hand categories each associated with one of multiple different award amounts, wherein the winning hand categories comprise a designated winning hand category associated with a designated award amount and multiple different designated winning hands; cause the display device to display the paytable comprising the multiple different winning hand categories for the play of the wagering game; responsive to receipt of a modifier activation fee, activate a modifier feature for the play of the wagering game, the modifier activation fee being in addition to the wager, wherein the credit balance is decreasable by the modifier activation fee; cause the display device to display a modifier paytable separate from the paytable, the modifier paytable comprising a plurality of different playing card suits and a plurality of different sets of different modifiers respectively associated with the plurality of different playing card suits, wherein each playing card suit is associated with a different one of the plurality of different sets of different modifiers, and wherein each different set of different modifiers is associated with a different one of the playing card suits; randomly determine multiple cards for a hand of cards; cause the display device to display the hand of cards including the multiple randomly determined cards; determine whether the cards of the hand of cards form one of the designated winning hands; responsive to determining that the cards of the hand of cards form one of the designated winning hands and that the modifier feature is activated: randomly determine a modifier from one of the plurality of different sets of different modifiers based on which one of the plurality of different playing card suits of the modifier paytable matches a playing card suit of a designated card of the hand of cards, the modifier being randomly determined from the different set of different modifiers associated with the playing card suit of the designated card, wherein the designated card is a remaining card of the hand of cards not included in one of the cards of the hand of cards that comprise one of the designated winning hands; determine an award for the hand of cards based on the designated award amount and the modifier; and cause the display device to display the award, the credit balance increasable by the displayed award; and responsive to receipt of a cashout input, initiate a cashout of the credit balance. The underlined portions of the independent claim are all directed towards abstract ideas that fall within the buckets of either a mental processes and/or certain methods of organizing human activity. That is each of the underlined limitations can either be performed in the human mind or are rules for a wagering game that fall within a fundamental economic practice that is under the organization of human activity. Additionally, any of the display steps mentioned above are viewed as extra-solution activity, that is merely displaying the event on a display rather than having physical cards does not bring the abstract idea into patent eligibility. This judicial exception is not integrated into a practical application because beyond the abstract idea the only items are either basic computing parts or applying the abstract idea within a technological area. That is, Applicant has taken the abstract idea and put it in a gambling machine realm by having various gambling machine parts, however, doing so does not integrate the abstract idea into a practical application because it is merely applying the abstract idea to a particular technological field (See MPEP 2106.04(d)). 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only other item in the independent claims Fisher that a security monitoring circuit supported by the housing and configured to monitor the access door is well-known and/or conventional in the art (See [0009]-[0010]). US Pub. No. 2011/0018013 to Mattice discusses a power distribution component supported by the housing and configured to supply power to a component of the gaming system is well-known and/or conventional in the art ([0153]). Further, as evidenced by US Patent Application Publication No. 2007/0093290 to Winans a player tracking display supported by the housing, and a speaker supported by the housing is well-known and/or conventional in the art ([0003]). Further as evidenced by US Patent No. 7,022,017 to Halibritter discloses in col. 5, lines 19-24, that a sound card supported by the housing and operable with the speaker is well-known and/or conventional in the art. Further as evidence by US Patent Application Publication No. 2008/0254854 to Slomiany discloses that a plurality of input devices comprising a payment device supported by the housing, a touch screen input device supported by the housing and operable with the display device, a wagering input device supported by the housing, a game play input device supported by the housing is well-Moody (See [0020]-[0021]). Finally, machines and/or programs that determine random events (such as randomly determining cards etc.) are well known in the art as evidenced by US Patent Application Publication No. 2015/0339876 to Koza (0040). All dependent claims have been analyzed and present only additional abstract ideas and thus do not the cure the deficiencies of the independent claims. Claim 19 is a method claim and is rejected under the same analysis as discussed above. Furthermore, it is noted that all of the added in limitations in claim 19 are added to the preamble to the claim and are not brought to life in the body of the claim. Therefore, since the method itself does not require any of the added elements, there are not additional items beyond the abstract idea listed to the same extent that they exist in claim 1. However, even if it is found that they do have patentable weight given to them, they are addressed similarly as they are to claim 1 above. The dependent claims have been analyzed, however they only added additional abstract ideas and thus are also found to be ineligible.
Response to Arguments
The rejection based upon 35 USC 112 of claims 11-15 has been withdrawn as Applicant has canceled the claims.
Applicant argues the 101 by arguing that “(a) the human mind cannot: place a wager on and initiate a play of a wagering game responsive to receipt of a game initiation input,” (Arguments, page 10). First, this is clearly a fundamental economic practice. Secondly, this is no different than one person saying to another “I bet the next car that passes us is red” and puts ten dollars on the sidewalk. The difference here is that Applicant has now put that bet on a machine. The Supreme Court has already said in Alice
Applicant continues, “(b) the human mind cannot: cause a display of the paytable comprising the multiple different winning hand categories for the play of the wagering game” (Arguments, page 10). As mentioned above this is extra-solution activity. Additionally, to suggest that to bring something in patent eligibility all that needs to be done is provide a display screen seems counter to the Supreme Court suggestion that patent eligibility could depend upon the draftsman’s art (See Alice at slip 16). Here, Applicant is merely putting rules of a wagering game on computer and as such there would be some sort of displaying of the game, merely doing that does not bring the claims into patent eligibility.
Applicant argues, “(c) the human mind cannot: responsive to receipt of a modifier activation fee, activate a modifier feature for the play of the wagering game” (Arguments, page 10). This is the same argument as (a) and thus the same response applies.
Applicant then states, “(d) the human mind cannot: cause a display of a modifier paytable separate from the paytable,” (Arguments, page 10). This is a similar argument to (b) and thus is not convincing.
Applicant argues, “(e) the human mind cannot: randomly determine multiple cards for a hand of cards,” (Arguments, page 10). Applicant is WELL AWARE that this is NOTORIOUSLY well known in the art, and thus is not enough to overcome the rejection based upon 35 USC 101.
Further, Applicant argues, “(f) the human mind cannot: cause a display the hand of cards including the multiple randomly determined cards,” (Arguments, page 10). Again, a similar argument to (b) and thus not convincing.
Finally, that, “the human mind cannot: randomly determine a modifier from one of the plurality of different sets of different modifiers based on which one of the plurality of different playing card suits of the modifier paytable matches a playing card suit of a designated card of the hand of cards,” (Arguments, page 10). As discussed this is notoriously well known in the art.
Applicant then argues that the Office has not provided enough evidence that the underlined portions are fundamental economic practices (Arguments, page 11). At this point it begs the Applicant to answer what did they REALLY invent? At its true core, the invention with respect to the claims is a way to reward a player in playing a card game based off of what cards they receive. Yes, there are particular rules that must be followed and particular outcomes that occur based on those rules, but at its core that is all that is invented, new rules for a wagering game. Such wager game rules have already been established to be a fundamental economic practice (See MPEP 2106.04(a)(2)(II)(A).
Applicant the suggest that the Office is not following the precedent as sent forth in Diehr by suggesting that the Office is not looking at the whole and throwing out old elements. Again, the question must be asked what did Applicant ACTUALLY invent here? One might argue that here it could be merely new game rules, however, to a point it is not merely new game rules that are claimed, but there are additional elements as well. Similarly, in Alice it was not merely a third party intermediary that was invented, but one that was specifically done on a computer. Similar to the present claims, it is not merely just rules for a game, but rules for a game put onto a gaming machine (which it is agreed has particular parts). However, these various parts of the gaming machine are old and well known and used in almost all current gaming machines, and as such Applicant is trying to argue eligibility by being a skilled craftsman in their language which the Supreme Court clearly noted that eligibility should not “depend simply on the draftsman’s art,” (Alice, slip at 16, Quoting Mayo and Flook).
Thus, for these reasons, Applicant’s argument is not found to be convincing and the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715